Memorandum: The Attorney for the Children (AFC) appeals from a judgment that, inter alia, granted custody of the three children to defendant. We conclude that Supreme Court, having properly considered the various factors involved in determining the best interests of the children (see generally Eschbach v Eschbach, 56 NY2d 167, 171-174 [1982]; Fox v Fox, 177 AD2d 209, 210 [1992]), properly granted custody to defendant. We note that the children’s preferences “are not determinative” (Matter of VanDusen v Riggs, 77 AD3d 1355, 1356 [2010]). Here, the court’s findings were based on its assessment of the cred*1663ibility of the witnesses, and we accord great deference to the court’s determination (see Matter of McLeod v McLeod, 59 AD3d 1011, 1011 [2009]). Present — Scudder, P.J., Centra, Valentino, Whalen and Martoche, JJ.